Title: To Benjamin Franklin from Benjamin Franklin Bache, 30 May 1779
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Dear grand papa
the 30 of May 1779
I take the liberte to wright to you for to tell you that I am in good health M Marignac Gives his compliments to you and says that I am a good boy I will do all that can for to be the first of the class M. Cramer is in good health give my compliments to my cossin and to cochran and to Deine A have notings mor for to tell you for the presente.
I am your affectionaite Son
B. Franklin. B.
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des Provinces unies de l’Amerique / auprés de Sa Majesté Trés Chrétienne, recommandée / à Monsieur Grand Banqr. ruë Montmartre / A Paris.
